 


116 HRES 509 EH: Providing for consideration of the bill (H.R. 397) to amend the Internal Revenue Code of 1986 to create a Pension Rehabilitation Trust Fund, to establish a Pension Rehabilitation Administration within the Department of the Treasury to make loans to multiemployer defined benefit plans, and for other purposes; providing for consideration of the bill (H.R. 3239) to require U.S. Customs and Border Protection to perform an initial health screening on detainees, and for other purposes; providing for proceedings during the period from July 29, 2019, through September 6, 2019; and for other purposes.
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 509 
In the House of Representatives, U. S.,

July 24, 2019
 
RESOLUTION 
Providing for consideration of the bill (H.R. 397) to amend the Internal Revenue Code of 1986 to create a Pension Rehabilitation Trust Fund, to establish a Pension Rehabilitation Administration within the Department of the Treasury to make loans to multiemployer defined benefit plans, and for other purposes; providing for consideration of the bill (H.R. 3239) to require U.S. Customs and Border Protection to perform an initial health screening on detainees, and for other purposes; providing for proceedings during the period from July 29, 2019, through September 6, 2019; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 397) to amend the Internal Revenue Code of 1986 to create a Pension Rehabilitation Trust Fund, to establish a Pension Rehabilitation Administration within the Department of the Treasury to make loans to multiemployer defined benefit plans, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendments in the nature of a substitute recommended by the Committees on Education and Labor and Ways and Means now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–24 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided among and controlled by the chair and ranking minority member of the Committee on Education and Labor and the chair and ranking minority member of the Committee on Ways and Means; (2) the further amendment printed in part A of the report of the Committee on Rules accompanying this resolution, if offered by the Member designated in the report, which shall be in order without intervention of any point of order, shall be considered as read, shall be separately debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions.  2.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3239) to require U.S. Customs and Border Protection to perform an initial health screening on detainees, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill, it shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–26 modified by the amendment printed in part B of the report of the Committee on Rules accompanying this resolution. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in part C of the report of the Committee on Rules. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.House Resolution 507 is hereby adopted.  4.It shall be in order at any time on the legislative day of July 25, 2019, or July 26, 2019, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section. 
5.On any legislative day during the period from July 29, 2019, through September 6, 2019— (a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  6.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 5 of this resolution as though under clause 8(a) of rule I. 
7.Each day during the period addressed by section 5 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546).  8.Each day during the period addressed by section 5 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII. 
9.Each day during the period addressed by section 5 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XV.   Cheryl L. Johnson,Clerk. 